Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/03/2021 has been received and considered. Claims 1-7 and 10-19 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

2.	Claim 1-5, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vachon (US 20160376873 A1), in view of Dharmeshkumar et al. (“A Basis for Automated Control of Steam Trap Subcool in SAGD”) and further in view of Fincke (US 20020069022 A1).
As per Claim 1 and 12, Vachon teaches a computer-implemented method/system for enhanced reservoir modeling for a steam assisted gravity drainage system (Fig. 6-7, [0020]-[0022], [0051]), the method comprising: 
(Claim 12) a production well for extracting hydrocarbons from a formation, the production well comprising a plurality of inflow control devices spaced longitudinally along a horizontal section of the production well ([0011]); 
(Claim 12) an injection well for injecting steam into the formation ([0011]); and 
(Claim 12)a processing device for executing computer readable instructions stored in a memory, the computer readable instructions for performing a method for enhanced reservoir modeling for a
(Claim 1 and 12) estimating, by a processing device, a plurality of reservoir fluid values, wherein the reservoir fluid values comprise a density of the fluid, a velocity of the fluid, a 
Vachon fails to teach explicitly (Claim 1 and 12) an absolute pressure of the fluid; 
(Claim 1 and 12) modeling, by the processing device, in three dimensions, a mass flow rate based on the plurality of reservoir fluid values, wherein mass flow rate is a function of degrees subcool; and
(Claim 1 and 12) applying the modeled mass flow rate to a wellbore operation. 
Dharmeshkumar et al. teaches (Claim 1 and 12) modeling, by the processing device, in three dimensions, a mass flow rate based on the plurality of reservoir fluid values, wherein mass flow rate is a function of degrees subcool ( “mass-flow rate” on Pg 682); and
(Claim 1 and 12) applying the modeled mass flow rate to a wellbore operation (Fig. 4-5). 
Fincke teaches (Claim 1 and 12) an absolute pressure of the fluid (Fig. 3, [0037], [0046]). 
Vachon, Dharmeshkumar et al. and Fincke are analogous art because they are all related to fluid flow modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Fincke and Dharmeshkumar et al. into Vachon’s invention to develop a simple, approximate theory for the behavior of the liquid pool at the base of the steam chamber to determine the ranges of values of control parameters to achieve a targeted interwell subcool condition (Dharmeshkumar et al.: Summary). In particular, Dharmeshkumar et al. teaches mass flow rate calculation (equation (6)) based on the plurality of reservoir fluid values such as density and a temperature deference which is a function of subcool. Further the motivation is to 

As per Claim 2 and 13, Vachon teaches wherein the mass flow rate is a vector that predicts a direction of fluid flow and a velocity of fluid flow ([0137]). 

As per Claim 3 and 14, Vachon teaches wherein the plurality of reservoir fluid values are estimated based at least in part on one or more of a seismic survey and drilling data ([0013]-[0016], Fig. 5). 
As per Claim 4, Vachon teaches wherein modeling the mass flow rate comprises modeling the mass flow rate through an inflow control device (Fig. 3 & 7, [0062]). 
As per Claim 5 and 15, Vachon teaches wherein applying the modeled mass flow rate to the wellbore operation comprises implementing a flow restriction on the inflow control device (Fig. 3 & 7, [0062]). 

As per Claim 11, Vachon teaches wherein modeling the mass flow rate comprises capturing a phase change behavior in an inflow control device ([0090], [0116], [0142]).


Fincke teaches wherein the three-dimensions are temperature, pressure differential, and mass flow rate (Fig. 3 and the description, [0101], [0119]: mathematical calculation steps using equations 1-22 which using reservoir fluid variables including temperature (“T”) and  pressure differential (“pressure drop.DELTA.p”, Claim Interpretation: According to the Spec of the instant invention (i. e. [0044], [0047] and Fig. 13), mass flow rate is calculated based on the plurality of reservoir fluid values including temperature and pressure differential ([0047]), and then three variables (temperature, pressure differential, and mass flow rate) are plotted into a graph display to make up a three-variable curve ([0044], Fig. 13). Therefore “three dimension” is interpreted as three variables.).

3.	Claim 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vachon (US 20160376873 A1) in view of Dharmeshkumar et al. (“A Basis for Automated Control of Steam Trap Subcool in SAGD”) and Fincke (US 20020069022 A1), and further in view of Doraiswamy et al. (CA 2983541).
Vachon as modified by Dharmeshkumar et al. and Fincke teaches most all of the instant invention as applied to claims 1-5, 11-15 and 18-19 above.
As per Claim 6 and 16, Vachon as modified by Dharmeshkumar et al. and Fincke fails to teach explicitly wherein applying the modeled mass flow rate to the wellbore operation comprises determining an amount of steam to use in the steam assisted gravity drainage system and injecting the determined amount of steam in an injection well using the steam assisted gravity drainage system. 

Vachon as modified by Dharmeshkumar et al. and Fincke  and Doraiswamy et al. are analogous art because they are all related to fluid flow modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Doraiswamy et al. into Vachon as modelfied by Dharmeshkumar et al. and Fincke’s invention to develop a simple, approximate theory for the behavior of the liquid pool at the base of the steam chamber to determine the ranges of values of control parameters to achieve a targeted interwell subcool condition (Dharmeshkumar et al.: Summary) and to provide an accurate accounting for the production facilities in well management (Fincke: [0005]). Further the motivation is allow a more accurate model of the reservoir conditions surrounding the wellbore (Doraiswamy et al.: [0083]).

As per Claim 7, Vachon as modified by Dharmeshkumar et al. and Fincke fails to teach explicitly wherein applying the modeled mass flow rate to the wellbore operation comprises generating a drilling plan and determining a number of inflow control devices to implement in a wellbore operation and a location along the wellbore for each of the number of inflow control devices. 
.
4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vachon (US 20160376873 A1), in view of Dharmeshkumar et al. (“A Basis for Automated Control of Steam Trap Subcool in SAGD”) and  Fincke (US 20020069022 A1), and further in view of Edmunds (US 5413175 A).
Vachon as modified by Dharmeshkumar et al. and Fincke teaches most all of the instant invention as applied to claims 1-5, 11-15 and 18-19 above.
As per Claim 10, Vachon as modified by Dharmeshkumar et al. and Fincke teaches wherein the mass flow rate is a function of steam quality ([0138], [0140]) except when the fluid is saturated.
Edmunds teaches except when the fluid is saturated (Col. 1 lines 15-52).
Vachon as modified by Dharmeshkumar et al. and Fincke and Edmunds are analogous art because they are all related to fluid flow modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Edmunds into Vachon as modified by Dharmeshkumar et al. and Fincke’s invention to develop a simple, approximate theory for the behavior of the liquid pool at the base of the steam chamber to determine the ranges of values of control parameters to achieve .

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vachon (US 20160376873 A1), in view of and Dharmeshkumar et al. (“A Basis for Automated Control of Steam Trap Subcool in SAGD”) and Fincke (US 20020069022 A1), and further in view of Mathwork (“A Guide to MATLAB”).
Vachon as modified by Dharmeshkumar et al. and Fincke teaches most all of the instant invention as applied to claims 1-5, 11-15 and 18-19 above.
As per Claim 17, Vachon as modified by Dharmeshkumar et al. and Fincke fails to teach explicitly wherein modeling, in three dimensions, the mass flow rate comprises generating a plurality of curves that form a three-dimensional surface.
Mathwork teaches wherein modeling, in three dimensions, the mass flow rate comprises generating a plurality of curves that form a three-dimensional surface (Pg 64, 178-179).
Vachon as modified by Dharmeshkumar et al. and Fincke and Mathwork are analogous art because they are all related to modeling.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Mathwork into Vachon, Dharmeshkumar et al. and Fincke’s invention to develop a simple, approximate theory for the behavior of the liquid pool at the base of the .

Response to Arguments
6. 	Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claim 1 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection – in view of Dharmeshkumar et al.



Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Graham et al. (“The Benefits of Multiphase Flow Meters in SAGD for Production Optimization and Allocation Measurements”) discloses mass flow rate calculation based on temperature and pressure drops.
	
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127